 Case 1:21-cv-00652-RJJ-RSK ECF No. 13, PageID.80 Filed 09/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MICHAEL GREEN,

                       Petitioner,                    Case No. 1:21-cv-652

v.                                                    Honorable Robert J. Jonker

MICHAEL BURGESS,

                       Respondent.
____________________________/

                    ORDER DENYING IN FORMA PAUPERIS STATUS

               Petitioner has filed a notice of appeal from a decision by the district court denying

habeas relief. Federal Rule of Appellate Procedure 3(e) provides that the appellant must pay all

required fees at the time a notice of appeal is filed with the district court. Under Sixth Circuit

Internal Operating Procedure 3, the docketing fee for a case on appeal is $500.00. In addition,

under 28 U.S.C. § 1917, a $5.00 filing fee must be paid to the district court. Petitioner has failed

to pay the fees; instead, he has moved to proceed on appeal in forma pauperis (ECF No. 11).

               The Sixth Circuit has determined that “a prisoner who is unable to pay the required

filing fees may seek leave to file an appeal in a Section 2254 or Section 2255 action pursuant to

Rule 24(a) of the Federal Rules of Appellate Procedure.” Kincade v. Sparkman, 117 F.3d 949,

952 (6th Cir. 1997). But, under Rule 24(a)(3) and 28 U.S.C. § 1915(a)(3), where the Court has

certified that an appeal would not be taken in good faith, Petitioner is not authorized to proceed on

appeal in forma pauperis.

               The Court has already certified that an appeal would not be taken in good faith.

(ECF No. 6.) Therefore, if Petitioner wishes to proceed with his appeal, Petitioner is informed that
 Case 1:21-cv-00652-RJJ-RSK ECF No. 13, PageID.81 Filed 09/21/21 Page 2 of 2




within 28 days from the date of this notice he must pay the $505.00 appellate fee to the Clerk of

this Court within 28 days of this order. See 28 U.S.C. §§ 1913, 1917; 6 Cir. I.O.P. 3; Court of

Appeals Miscellaneous Fee Schedule § 1 (Dec. 1, 2013). Alternatively, Petitioner may file a

motion for leave to proceed in forma pauperis in the Court of Appeals pursuant to the requirements

set forth in Fed. R. App. P. 24(a)(5). Petitioner is also notified that if he fails to pay the filing fee

or to file the required documents, the Court of Appeals may dismiss Petitioner’s appeal for want

of prosecution.

                Accordingly,

                IT IS ORDERED that Petitioner is DENIED leave to proceed on appeal in forma

pauperis.



Dated:   September 21, 2021                            /s/ Ray Kent
                                                        Ray Kent
                                                        United States Magistrate Judge


SEND REMITTANCES TO:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court” and
must indicate the case number in which the payment is made.




                                                   2
